STOKER, Judge.
The defendant, Curtis Lee Derry, broke into the victim’s home armed with a pistol. Derry became startled by the victim-homeowner when he returned home carrying a gun. On seeing defendant, the victim shot at him and missed. Defendant then shot the victim in the shoulder. Defendant pleaded guilty to attempted first degree murder, under LSA-R.S. 14:27 and LSA-R. S. 14:30, and aggravated burglary, under LSA-R.S. 14:60, on August 14, 1987. The trial court sentenced defendant to 25 years at hard labor on each count, the sentences to run concurrently. Defendant appeals, assigning as error an excessive sentence and all errors patent on the face of the record.
First, a review of the record reveals no errors patent. Therefore, this assignment lacks merit.
An excessive sentence is a sentence which “(1) makes no measurable contribution to acceptable goals of punishment and hence is nothing more than the purposeless and needless imposition of pain and suffering; or (2) is grossly out of proportion to the severity of the crime.” State v. Telsee, 425 So.2d 1251 (La.1983).
The maximum penalties defendant is subject to for attempted first degree murder and aggravated battery are 50 years at hard labor and 30 years at hard labor, respectively, to run consecutively. Defendant was sentenced to 25 years at hard labor on each count, to run concurrently. Defendant has been incarcerated in Department of Corrections institutions twice previously. His criminal history, while mostly composed of misdemeanors, has been continuous since 1978, except for the years in prison in 1979 for indecent behavior with a juvenile and from 1980 to 1986 for four counts of simple burglary. The evidence supports the trial court’s conclusions that defendant is in need of correctional treatment in a custodial environment and that defendant is likely to commit another crime. In view of the seriousness of the offenses and the lack of mitigating circumstances for defendant’s behavior, we conclude that the trial court did not abuse its discretion in sentencing defendant to concurrent sentences of 25 years each at hard labor.
DECREE
For the reasons assigned, the sentence is affirmed.
AFFIRMED.